Title: To Thomas Jefferson from Lucy Ludwell Paradise, 31 July 1802
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas


          
            Dear Sir
            July: 31st. 1802
          
          I take the liberty to trouble your Excellency with a few lines to enquire after the health of your Excellency and Amiable Daughters.
          
          It is by writing only that we can know if our friends are well and happy. Mr William Smith who was our Minister at Portugal came here a few Months and stayed a short time and I am told he is gone to Holland.
          The Russian Ambassador his Excellency Count de Woronzow and the Revd. Mr Smirnove Chaplin of Legation who I think your Excellency remembers have behaved to Me ever Since I have been a Widow with the greatest attention and politeness. I wish My Relations and My Country Men would do the Same and Protect Me now and years to Come. I have nothing to live upon in this Country but my Income from my dear fathers Estates he left in Virginia. A Short letter from your Excellency desiring My Nephew William Ludwell Lee Esqr and Mr Ambler and Mr P Harris to exert themselves to fix me in a good Steward who would follow my orders and Send Me My Remittances and Tobaccoes regularly during My life. This indeed would be the Greatest favour Your Excellency could confer upon Me who am
          With the Greatest Respect Your Excellencies Most Obedient Humble Servant and Respectful Friend
          
            Lucy Ludwell Paradise
          
          
            My direction is Mrs. Lucy Ludwell Paradise No 29 Howland Street Fitzroy Square London It will confer an honour upon me by sending me an Answer
          
        